Citation Nr: 0533093	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  04-27 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable initial evaluation for non-
Hodgkin's lymphoma.

2.  Entitlement to a compensable initial evaluation for 
broken teeth.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel




REMAND

The veteran had active service from May 1969 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of October 2003, which granted service connection for non-
Hodgkin's lymphoma and broken teeth, and assigned a 
noncompensable rating for each.  In his July 2004 substantive 
appeal, the veteran requested a videoconference hearing, 
which was scheduled to be held at the Cleveland RO in 
November 2005.  However, in October 2005, the veteran wrote 
that for reasons of ill health, including a heart attack and 
aortic aneurysm, he wished to have his hearing held at the 
Detroit RO, a much shorter distance from his home.  Good 
cause having been demonstrated, the veteran's hearing should 
be rescheduled, as per his request.  See 38 C.F.R. § 
20.702(c) (2005).  

Accordingly, the appeal is REMANDED for the following action:

Schedule the veteran for a videoconference 
hearing to be held at the Detroit, 
Michigan RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (3


 
 
 
 

